          Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 20-10844-RGS

                     MANNY CHONG, THANE GALLO, and
                     ALL OTHERS SIMILARLY SITUATED

                                        v.

                        NORTHEASTERN UNIVERSITY


                       CIVIL ACTION NO. 20-10946-RGS

                 MANISHA BAHRANI, DUNCAN LEGGET, and
                   ALL OTHERS SIMILARLY SITUATED

                                        v.

                        NORTHEASTERN UNIVERSITY


                      MEMORANDUM AND ORDER ON
                     DEFENDANT’S MOTION TO DISMISS

                                  May 10, 2021

STEARNS, D.J.

      Plaintiffs Manny Chong and Thane Gallo and plaintiffs Manisha

Bahrani and Duncan Legget brought putative class actions (civil actions 20-

10844 and 20-10946, respectively)1 against Northeastern University,



      1 Because the parties’ filings in the two cases are identical, the opinion
refers to docket entries from civil action 20-10844, unless otherwise noted.
      Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 2 of 16




alleging that Northeastern breached an in-person teaching contract with its

students or, alternatively, unjustly enriched itself at its students’ expense

when it retained the full amount of tuition and fees collected for the Spring

semester of 2020, despite ceasing in-person instruction and closing its on-

campus facilities and resources. Northeastern moves for summary judgment

based on language concerning the delivery of educational services that

appears in the handbooks distributed to all Northeastern students. For the

following reasons, the court will allow Northeastern’s motion.

                             BACKGROUND

     Students at Northeastern register for classes through an online portal

called myNortheastern. At the beginning of each academic schoolyear,

Northeastern blocks students’ access to the myNortheastern portal pending

the completion of certain enrollment tasks, one of which is called: “Complete

Student Handbook and Code of Conduct Requirement.” To complete this

task (and enable access to myNortheastern), a student must click on a “Take

Action” button, which loads the following screen (the Portal Block Screen)

on the student’s device:




                                     2
       Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 3 of 16




Def.’s Statement of Undisputed Material Facts (Def.’s SOF) (Dkt # 67) ¶¶ 20,

60; Pls.’ Counterstatement of Facts and Resp. to Def.’s Statement of

Undisputed Material Facts (Pls.’ SOF) (Dkt # 75-1) ¶¶ 20, 60. Students must

click the “Accept” button on the Portal Block Screen to remove the block to

myNortheastern. The text immediately above that button states that, “[b]y

selecting the ACCEPT button below you acknowledge you have been notified

of the availability of the Student Handbook, Northeastern’s Code of Student

Conduct, and the Academic Integrity Policy, have read them, understand

their meaning and agree to abide by the policies set forth.” Def.’s SOF ¶¶ 21,

61; Pls.’ SOF ¶¶ 21, 61. Plaintiffs concede that they clicked the Accept button



                                      3
         Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 4 of 16




on the Portal Block Screen prior to enrolling for classes in the Spring

semester of 2020. 2

     The Portal Block Screen contains a hyperlink to the “Undergraduate

Student Handbook.” Clicking on this hyperlink would bring a student to a

page entitled “Code of Student Conduct,” which is reproduced below:




Def.’s SOF ¶ 25; Pls.’ SOF ¶ 25. From this page, the student could click on

“2019-2020 Student Handbook” to obtain a PDF version of the



     2 Because Gallo, Chong, and Legget were enrolled at Northeastern for
the Fall semester of 2019, their Portal Block for the 2019-2020 academic
school year appeared in August of 2019. Because Bahrani began at
Northeastern in the Spring semester of 2020, however, her Portal Block did
not appear until late December of 2019.
                                     4
       Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 5 of 16




undergraduate student handbook. The following text appears on page 69 of

that document:

      DELIVERY OF SERVICES

      Northeastern University assumes no liability for the delay or
      failure in providing educational or other services, programs, or
      facilities due to causes beyond its reasonable control. Causes
      include, without limitation, power failure, fire, strikes by
      University employees or others, damage by natural elements,
      and acts of public authorities. The University will, however, exert
      reasonable efforts, when it judges them to be appropriate, to
      provide comparable services, facilities, or performance; but its
      inability or failure to do so shall not subject the University to
      liability.

      Northeastern University reserves the sole right to promulgate
      and change rules and regulations, policies, and procedures and
      to make changes of any nature in its program; calendar;
      admissions policies, procedures, and standards; degree
      requirements; fees; written materials, including, but not limited
      to, this handbook; and academic schedule whenever necessary or
      desirable, including, without limitation, changes in course
      content and class schedule, the cancellation of scheduled classes
      and other academic activities, and the substitution of alternatives
      for scheduled classes and other academic activities. In any such
      case, the University will give whatever notice is reasonably
      practical.

Def.’s SOF ¶ 29; Pls.’ SOF ¶ 29; see also Ex. A to Easterbrook Aff. (Dkt #67-

14) at 69.

      The Portal Block Screen also contains a hyperlink to the “Graduate

Handbook.” Clicking on this hyperlink would bring a student to a page




                                      5
      Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 6 of 16




entitled “General Regulations,” which was included in the 2019-2020

Graduate Student Catalog. The page is reproduced below:




Def.’s SOF ¶ 66; see also Pls.’ SOF ¶ 66 (disputing paragraph 66 on other

grounds).   As stated in the navigation menu on this page, “General

Regulations” is a subsection under the heading “University-Wide Academic
                                    6
        Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 7 of 16




Policies and Procedures.” If a student moved to the “General Information”

subsection of the separate “Appendix,” the following text would appear:

       Delivery of Services. Northeastern University assumes no
       liability for delay or failure to provide educational or other
       services or facilities due to causes beyond its reasonable control.
       Causes include, without limitation, power failure, fire, strikes by
       university employees or others, damage by natural elements, and
       acts of public authorities. The university will, however, exert
       reasonable efforts, when it judges them to be appropriate, to
       provide comparable services, facilities, or performance; but its
       inability or failure to do so shall not subject the university to
       liability.

       Northeastern University reserves the sole right to promulgate
       and change rules and regulations and to make changes of any
       nature in its program; calendar; admissions policies, procedures,
       and standards; degree requirements; fees; and academic
       schedule whenever necessary or desirable, including, without
       limitation, changes in course content and class schedule, the
       cancellation of scheduled classes and other academic activities,
       and the substitution of alternatives for scheduled classes and
       other academic activities. In any such case, the university will
       give whatever notice is reasonably practical.

Def.’s SOF ¶ 52; Pls.’ SOF ¶ 52; see also Ex. B to Andrade Aff. (Dkt # 67-3) at

520.

                                DISCUSSION

       Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “To succeed, the moving party must show that there is an absence


                                       7
          Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 8 of 16




of evidence to support the nonmoving party’s position.” Rogers v. Fair, 902

F.2d 140, 143 (1st Cir. 1990). “‘[T]he mere existence of a scintilla of evidence’

is insufficient to defeat a properly supported motion for summary

judgment.” Torres v. E.I. Dupont De Nemours & Co., 219 F.3d 13, 18 (1st

Cir. 2000), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986).

      Northeastern argues that the delivery of services language within its

Undergraduate Student Handbook and Graduate Catalog “bar[s] [p]laintiffs’

contract claims.” 3 Def.’s Mem. (Dkt # 66) at 14. But the argument is

premised on a student’s having entered a binding contract with the

university by clicking on the Portal Block Screen, a proposition that plaintiffs

reject. The court accordingly will turn first to whether the delivery of services

language has contractual force.




      3 Northeastern also argues that the tuition refund schedule “prohibits
a refund in these circumstances.” Def.’s Mem. at 15; see also id. at 18. The
court rejects its contention. While the Student Financial Responsibility
Agreement on which students base their claims incorporates “the published
withdrawal refund schedule posted at the Withdrawal/Leave of Absence
page,” and the Withdrawal/Leave of Absence page in turn purports to limit
any tuition refund to which a student is entitled if he or she “withdraw[s] or
take[s] a leave of absence from the university,” Def.’s SOF ¶¶ 2-4; Pls.’s SOF
¶¶ 2-4, the provision is irrelevant here because none of the plaintiffs
withdrew from Northeastern during the Spring semester of 2020.
                                      8
          Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 9 of 16




      As the world of commerce has undergone a digital revolution, a body

of law has grown up around the phenomenon of the electronic or digitalized

contract formed online without any of the personal interaction or bargaining

with which common-law contracts traditionally were formed.                 The

Massachusetts courts, for their part, have come to assess the enforceability

of an online contract by using “a reasonableness standard, focusing on

whether the contract provisions at issue ‘were reasonably communicated and

accepted.’” Kauders v. Uber Techs., Inc., 486 Mass. 557, 571-572 (2021),

quoting Ajemian v. Yahoo!, Inc., 83 Mass. App. Ct. 565, 574 (2013). As

applied to the delivery of services provision set out in the student handbooks,

the court must make the determination (1) that a student was given fair

notice that he or she was entering a binding contract by clicking the Accept

button on the Portal Block Screen and (2) that he or she reasonably

communicated an acceptance of the delivery of services reservation.

      Northeastern cannot surmount the first consideration.4 The Portal

Block Screen provides that “[b]y selecting the ACCEPT button below you


      4 In the absence of a finding of reasonable notice, the court need not
address the issue of acceptance of the delivery of services provision. See
Cullinane v. Uber Techs., Inc., 893 F.3d 53, 64 (1st Cir. 2018) (noting, as a
matter of logical sequence, that “[b]ecause the Plaintiffs were not reasonably
notified of the terms of the Agreement, they did not provide their
unambiguous assent to those terms”). The court does not, however, believe
that acceptance has been shown here. As phrased in the handbook, a student
                                       9
      Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 10 of 16




acknowledge you have been notified of the availability of the Student

Handbook, Northeastern’s Code of Student Conduct, and the Academic

Integrity Policy, have read them, understand their meaning and agree to

abide by the policies set forth.” Def.’s SOF ¶¶ 21, 61; Pls.’ SOF ¶¶ 21, 61. The

court does not believe that a reasonable student parsing this language would

understand that, by clicking “accept,” he or she was entering into “a

significant   contractual   relationship”    acknowledging      Northeastern’s

unilateral right to alter the terms and conditions under which course

instruction would be offered. Kauders, 486 Mass. at 579. First, the language

itself is ambiguous. Cf. Emmanuel v. Handy Techs., Inc., 992 F.3d 1, 9 (1st

Cir. 2021) (finding reasonable notice met where the user was presented with

a screen that explicitly stated she must “accept the revised Independent

Contractor Agreement” to be able to continue her application); Capriole v.

Uber Techs., Inc., 2020 WL 1536648, at *2, *5 (D. Mass. Mar. 31, 2020)

(finding reasonable notice was met where the user was presented with a

screen that explicitly stated that he must “agree to” the attached “contracts”

to continue). A student was told only that he or she was agreeing to abide by



only agreed to “abide by the policies set forth.” The delivery of services
language does not define a policy by which a third party could be expected to
abide but rather a significant limitation on what the student could expect
from the school. Seen in this light, the language is important (as will be
explained), but not for its contractual import.
                                      10
         Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 11 of 16




university policies without further specification.      “Abide” is a word of

multiple interpretations. It can mean to accept and act in accordance with a

rule, which is likely the sense the University’s draftsmen had in mind, but it

can equally mean to tolerate, to put up with, or to suffer in silence without

yielding or submitting. Random House Unabridged Dictionary (2d ed.

1993).

      Second, even if the language on the Portal Block Screen could be said

to give a student some reason to anticipate the formation of a formal

contract, the contents of the handbooks themselves negate any such

understanding. The handbooks expressly disclaim any intent to form a

mutual (or unilateral) contract of an enforceable nature, a familiar echo of

the typical disclaimers found in employee handbooks.5 See Jackson v.

Action for Boston Cmty. Dev., Inc, 403 Mass. 8, 14-15 (1988); see also Ex. A

to Easterbrook Aff.; Ex. B to Andrade Aff. at 520. The delivery of services

language at issue in this case, moreover, is buried at the end of the document

assembly. Cf. Dixon v. Michael Kors Retail, Inc., 468 F. Supp. 3d 409, 412


      5  Even accepting Northeastern’s argument that the contractual
disclaimer is to “information current as of the date of printing” or “current
information about the university calendar, admissions, degree requirements,
fees, and regulations,” see Def.’s Mem. at 18; Def.’s Reply (Dkt # 79) at 9, the
court believes that a disclaimer as to a critical subset of information would
weigh heavily against any finding that Northeastern intended for the
remainder of the handbook to have the force of a contract.
                                      11
       Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 12 of 16




(D. Mass. 2020) (concluding that defendants had established “reasonably

conspicuous notice of the Arbitration Agreement” where, inter alia, “the

hyperlink [to the document containing the agreement] took a user directly to

a four-page document formatted with short headings summarizing each

relevant provision and easily read in its entirety”). It is true that the student-

plaintiffs certified that they had reviewed and understood the entire

document, but nothing within earlier portions of the various texts can

reasonably be said to have directed a student’s attention specifically to the

delivery of services language. See Immediato v. Postmates, Inc., 2021 WL

828381, at *4 (D. Mass. Mar. 4, 2021) (finding the reasonably conspicuous

notice requirement satisfied where “plaintiffs were . . . alerted to the

Arbitration Provision by text, in all-capital letters, in the second paragraph

of the Fleet Agreement”). Under the circumstances, the court cannot say that

a student would have had reason to know that by clicking “accept,” he or she

was contracting permission for Northeastern to alter or change course

offerings at will.

      Northeastern alternatively argues that, even if the delivery of services

language is not contractual, it nonetheless weighs heavily against any

reasonable expectation of in-person instruction or access to on-campus




                                       12
      Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 13 of 16




facilities in the face of a pandemic or other force majeure.6 Def.’s Reply at

3-6. The court finds merit in this contention. Plaintiffs do not dispute that

they clicked the Accept button on the Portal Block Screen prior to the start of

the Spring semester of 2020, and the website is clear that, in doing so, they

“acknowledged” having “been notified of the availability of the Student

Handbook, Northeastern’s Code of Student Conduct, and the Academic

Integrity Policy,” having “read them,” and having “underst[ood] their

meaning.”7 Def.’s SOF ¶¶ 21, 61; Pls.’ SOF ¶¶ 21, 61.


      6In contract law, a force majeure is an extraordinary event beyond the
control of the parties that relieves each of any liability or obligation to
perform. See Black’s Law Dictionary (5th ed. 1979).

      7 The parties appear to dispute whether a graduate student would have
understood the student handbook to be the Graduate Catalog as a whole or
the specific page linked to on the Portal Block Screen, i.e., the “General
Regulations” subsection within the “University-Wide Academic Policies and
Procedures” header. Compare Def.’s Mem. at 7 n.4, 8-10, with Pls.’s Mem.
(Dkt # 75) at 2 n.1, 5, 11. But the court does not believe that a reasonable
student (particularly one at the graduate level) could find the relevant
handbook to be anything other than the Graduate Catalog as a whole. The
“Graduate Handbook” hyperlink may take a student to the “General
Regulations” page, which falls under an entirely different header from the
subsection containing the delivery of services language, but the page itself
refers to “all other regulations or limitations included throughout this
catalog,” implying that the catalog extends beyond “General Regulations.”
Def.’s SOF ¶ 66; Pls.’s SOF ¶ 66. Moreover, the Portal Block Screen indicates
that student handbooks are documents containing “[t]he list of academic
regulations, the Code of Student Conduct, and the Academic Integrity
Policy,” and it is only in the Graduate Catalog as a whole that one finds links
to these policies. See Pls.’s SOF ¶ 65 n.4 (conceding that the Graduate
Catalog “contain[s] references and a link to the Code of Student Conduct and
                                       13
      Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 14 of 16




      Plaintiffs’ late-blooming contention that they did not read the

handbooks is unacceptable for reasons other than litigation opportunism. It

has long been the rule, and for an important purpose, that a person who signs

an acknowledgement that he or she has read and understands the provisions

of a document will be held to their word, however strenuously they may later

profess ignorance of the contents of that document. See Spritz v. Lishner,

355 Mass. 162, 164 (1969). If the rule were otherwise, the value of an

acknowledgement as a tool of commerce would collapse into nothing more

than an unenforceable statement of a party’s present intent, an undertaking

to be freely renounced after the fact at a party’s whim or in service of a tactical

advantage.

      The delivery of services provision in Northeastern’s handbooks is

unambiguous: it unequivocally reserves the right of the University to “make

changes of any nature in its programs . . . and academic schedule” –

“including, without limitation, changes in course content and class schedule,

the cancellation of scheduled classes and other academic activities, and the

substitution of alternatives for scheduled classes and other academic

activities” – “whenever necessary or desirable.” Def.’s SOF ¶¶ 29, 52; Pls.’



Academic Integrity Policy,” even if they do not actually reproduce the text of
these policies).

                                        14
      Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 15 of 16




SOF ¶¶ 29, 52. It also expressly disclaims liability for any “delay or failure to

provide educational or other services or facilities due to causes beyond its

reasonable control.” Id. Given the clarity of this language, the court does not

believe that any reasonable student who professed to have read it (as these

plaintiffs did) could have expected that registering for in-person classes and

executing the Student Financial Responsibility Agreement would give him or

her a contractual right to receive in-person instruction and/or unrestricted

access to on-campus facilities and resources.8 Other courts agree. See Burt

v. Bd. of Trs. of Univ. of Rhode Island, 2021 WL 825398, at *5 (D.R.I. Mar.

4, 2021) (dismissing a class action for a tuition refund because, even if

statements in the university’s catalog “could be interpreted as contractual

promises” to supply in-person instruction, “all four universities explicitly

reserved the right to unilaterally alter the administration of their academic

offerings”); cf. Lindner v. Occidental Coll., 2020 WL 7350212, at *8 (C.D.

Cal. Dec. 11, 2020) (dismissing a class action for a tuition refund where, inter

alia, the university’s catalog “reserve[d] the right to change fees, modify its

services, or change its program should economic conditions or national




      And any reliance on a promise to this effect, as is alleged in the unjust
      8

enrichment claims, would not be reasonable under the circumstances.
                                   15
      Case 1:20-cv-10844-RGS Document 83 Filed 05/10/21 Page 16 of 16




emergency make it necessary to do so.”). The court accordingly allows

Northeastern’s motion for summary judgment.

                                 ORDER

     For the foregoing reasons, the motion for summary judgment is

ALLOWED. The clerk will enter judgment in Northeastern’s favor on all

claims in civil actions 20-10844 and 20-10946 and close both cases.



                                  SO ORDERED.

                                  /s/ Richard G. Stearns _____
                                  UNITED STATES DISTRICT JUDGE




                                    16
